Citation Nr: 9931977	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  95-15 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in White River Junction, Vermont


THE ISSUE

Entitlement to an increased rating for herniated disc at L4-
5, currently evaluated at 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1973 to 
September 1976, from January to March 1991 and from November 
1992 to August 1994.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a February 1995 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  In October 1996, 
the veteran was afforded a hearing before the undersigned 
Board member and, in March 1997, the Board remanded his 
claims to the RO for further evidentiary development.  In May 
1998, the veteran requested that his claims file be 
transferred to the VA Medical and Regional Office Center (M & 
ROC) in White River Junction, New Hampshire, from where the 
appeal now comes.   

At his October 1996 hearing, and at VA examinations in 1997, 
the veteran complained of sexual dysfunction due to his 
service-connected back disability.  It is unclear if he is 
raising a claim for entitlement to service connection for 
sexual dysfunction due to the back disability and the M & ROC 
may wish to contact the veteran to clarify his intent on this 
matter.  Moreover, at his hearing and in a December 1997 
written statement, the veteran appears to contend that he 
experienced difficulty maintaining substantially gainful 
employment evidently as a consequence of his service-
connected back disability.  He may be seeking a total rating 
due to individual unemployability based upon service-
connected disabilities and the M & ROC may wish to contact 
the veteran to clarify his wishes about this matter, too.

In a June 1999 rating decision, the M & ROC granted the 
veteran's claim for entitlement to service connection for 
chronic sinusitis with headaches and awarded a compensable 
disability evaluation.  As this represents a full grant of 
the benefits sought on appeal, the Board will confine its 
determination to the issue as set forth on the decision title 
page.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by 
the M & ROC.

2. The service-connected back disability is manifested L3-L4 
and L4-L5 herniated nucleus pulposus (HNP), limitation of 
motion and subjective complaints of radicular pain and 
numbness, use of daily analgesics and tenderness to 
palpation.

CONCLUSION OF LAW

The criteria for a 40 percent disability evaluation for 
percent for herniated disc at L4-5 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, i.e., "staged" 
ratings.).  Upon review of the entire record, the Board 
concludes that all relevant facts have been developed and 
that no further duty to assist the veteran is required.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected herniated disc at L4-5, and has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is inadequate for rating 
purposes.  In addition, it is the judgment of the Board that 
this case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.

Factual Background

Service connection was awarded by the RO in a February 1995 
rating decision based, in large measure, on a review of 
service medical records that indicated an onset of back 
problems in November 1993.  A December 1993 radiologic report 
revealed that x-rays of the veteran's lumbar spine showed 
minimal anterior wedging of the T12, L1 and L2 vertebral 
bodies.  Degenerative changes were seen at those levels and 
in the lower thoracic spine.  No fractures or other bony 
abnormalities were noted.  The impression was degenerative 
changes in the lower thoracic and upper lumbar spine.  

According to an April 1994 Medical Evaluation Board (MEB) 
report, a magnetic resonance image (MRI) scan was felt to 
present a disc protrusion at L4-5.  There was a history of 
back pain that radiated into the veteran's left leg and calf, 
with numbness in all the toes of his left foot at one time or 
another.  He complained that standing for more than ten 
minutes produced leg pain and some S1 distribution numbness.  
When originally examined, earlier in the month, there were 
some paraspinal muscle spasms but no neurological deficit.  
There was left-sided muscle tightness and minimal straight 
leg raising pain on the right and minimal to moderate 
straight leg rasing pain on the left.  Examiners concluded 
that the veteran had a small to moderate-sized disc 
protrusion at L4-5, but not large enough to represent a 
surgical lesion.  Given the veteran's lack of neurological 
deficits, conservative treatment was recommended.  

The MEB physical examination findings revealed that the 
veteran had left-sided lumbar paraspinous muscle spasms, 
moderate restrictive flexion of the lower back and pain on 
straight leg raising, although the pain was in the anterior 
thigh, bilaterally, and not considered true straight leg 
raise pain.  There was no sciatic tension signs or other 
evidence of sciatic irritation.  There was full range of 
motion of the upper and lower extremities with 5/5 strength.  
Neurological examination findings showed active and symmetric 
reflexes with pinprick sensation slightly less active in the 
left leg than the right and good sharp sensation in all 
areas.  The diagnosis was herniated disc at L4-5 and the 
veteran was determined to be medically unacceptable for 
further active duty.  The RO awarded a 20 percent disability 
evaluation for the veteran's service-connected back 
disability.

The veteran underwent VA orthopedic examination in July 1996.  
According to the examination report, the veteran, who was 40 
years old, complained of lower back pain that increased with 
standing and cold, damp weather.  His right leg occasionally 
went numb, he had difficulty bending or lifting and he said 
his sexual life was affected because of back pain.  The 
veteran gave a history of back pain that started in 1992 in 
service with no history of specific injury.  

On examination, the veteran was observed to be healthy 
looking, did not appear to be in distress and had normal heel 
toe gait and equilibrium.  Examination of his lumbosacral 
spine showed no postural abnormality or fixed deformity.  
Musculature of the back was good with satisfactory tone and 
there was no spasm or muscle atrophy, although the veteran 
complained of pain on palpation.  Range of motion revealed 
forward flexion was to 55 degrees, backward extension was to 
20 degrees, left and right lateral flexion was to 20 degrees 
and left and right rotation was to 15 degrees, with objective 
evidence of pain on motion.  Both the veteran's lower limbs 
were negative for any neurological deficiency.  Muscle tone 
was good without any atrophy and reflexes were present and 
equal on both sides.  Straight leg raising was to 65 degrees 
on the right side and 75 degrees on the left side in supine 
position, but 80 degrees in sitting position without 
complaints.  X-rays of the lumbosacral spine showed 
degenerative changes in the upper lumbar area.  The diagnosis 
was degenerative disease of the lumbar spine.  

An August 1996 Addendum to the VA examination report 
indicates that a magnetic resonance image (MRI) of the 
veteran's lumbosacral spine showed herniated nucleus pulposus 
at L3-L4 and L4-L5 levels and spondylitic changes at L1-L3 
with mild compression of L1 and L2 vertebral bodies.

In his written statements and at his October 1996 Board 
hearing at the RO, the veteran reported that his back pain 
affected his ability to work.  He said he worked as a 
precision machinist approximately ten hours a day and his job 
required that he stand for that time.  He took eight hundred 
milligrams of Motrin approximately three to four times a day 
for back pain and headaches.  The veteran stated that a VA 
physician had indicated he was going to recommend a back 
brace, but the veteran bought one on his own and wore it 
occasionally.  He described daily back pain that caused right 
leg numbness and buttock numbness and tingling.  According to 
the veteran, cold and damp weather increased his back pain, 
he was no longer able to bowl, play golf or ride a bike and 
he experienced sleep problems due to back pain that made it 
difficult for him to lay flat.  The veteran and his wife were 
divorcing due, in part, to his sexual dysfunction problems 
that he attributed to back pain. 

According to an unsigned and undated letter, apparently from 
the veteran's wife and received at his Board hearing, she 
said his back problem greatly affected their sex life. 

A June 1997 disability certificate from James Swod, D.O., 
indicates that the veteran was under his care and partially 
incapacitated.  Dr. Swod said the veteran was unable to lift 
heavy (over thirty pounds) objects or do frequent bending.

A June 1997 examination report from Christopher B. Najarian, 
D.O., an orthopedist, indicates that the veteran was seen for 
complaints of chronic back pain and reported injuring his 
back when he jumped out of an airplane more than twenty years 
ago.  The veteran described occasional right leg numbness and 
constant right leg pain.  He denied pain and numbness in his 
left leg and problems with bowel movements or voiding.  On 
examination, the veteran was able to heel and toe walk 
satisfactorily, with pain on back and side bending.  Patellar 
reflexes were 2+, bilaterally.  Achilles reflexes were +1, 
bilaterally.  Straight leg raising was positive on the right 
leg at approximately 45 degrees and negative on the left leg.  
Patrick's test was negative, bilaterally.  There was good 
sensation to pinprick in both lower extremities.  Dorsalis 
pedis pulses were present, bilaterally, with no evidence of 
muscle atrophy.  There was some tenderness in the lumbo 
sacral area on palpation.  The impression was to rule out L5 
radiculopathy on the right.  Dr. Najarian noted that the 
veteran's MRI showed disc bulging and herniation at L3 and L4 
on the right with no evidence of any neurological deficit.  
There was some osteophytic spurring at T12, L1, L2 and L3, 
but the lower lumbar spine showed no evidence of any 
arthritis. Dr. Najarian said the veteran's neurological 
examination was excellent.  Back exercises and Daprox were 
recommended.  

Pursuant to the Board's March 1997 remand, the veteran 
underwent VA orthopedic examination in August 1997 and gave a 
history of back problems that began in 1994.  He subjectively 
complained of constant back and right leg pain with leg 
numbness and said prolonged walking and standing increased 
the pain.  There was no relief from pain and it increased 
with activity.  He was no longer able to play the drums or 
ride a motorcycle, said his wife left him because of his back 
condition and he had no sex life.  

Objectively, the veteran was healthy looking and did not 
appear in distress.  He had no brace or cane.  He had a 
normal heel toe gait and satisfactory equilibrium.  There was 
no postural abnormality or fixed deformity of the lumbosacral 
spine.  There was good muscle tone of the back without 
atrophy or spasm.  He resisted touching the lower back.  
Range of motion studies revealed that forward flexion was to 
60 degrees, backward extension was to 25 degrees, right and 
left lateral flexion was to 20 degrees and right and left 
lateral rotation was to 20 degrees.  There were no complaints 
of pain within that range of motion, but he complained of 
back pain with anything beyond the tested range of motion.  
There was no objective evidence of pain in the range of 
motion tested, but at the extreme the veteran complained of 
pain.  Lower limbs were negative for any neurological 
deficiency, muscle tone was good and sensation was normal.  
Straight leg raising in the supine position was 65 degrees, 
bilaterally, with complaint of back pain but was 90 degrees 
in the sitting position with negative Lasegue test.  X-rays 
of the veteran's lumbosacral spine showed mild scoliosis with 
the convexity on the left and mild degenerative changes in 
the upper lumbar area.  Electromyography (EMG) of the lower 
limbs showed normal nerve conduction studies of the right 
lower extremity and normal EMG of the right lower extremity 
and lumbosacral paraspinal muscles.  The diagnosis was 
chronic low back pain with mild degenerative changes in the 
upper lumbar area and a normal EMG.  There was no evidence of 
herniated disc or nerve root irritation.  The VA examiner 
commented that the veteran's lower back complaint was out of 
proportion to the objective physical findings.  There was no 
evidence of herniated disc or radiculopathy.  However, the VA 
examiner said that, with the veteran's complaint of excessive 
pain, it was possible to expect impairment of function of his 
lower back, but it was impossible to give any opinion about 
the loss of motion during flare-up and functional impairment 
due to fatigability and incoordination because the veteran 
was not examined during that time.

Also in August 1997, the veteran underwent VA neurological 
examination and complained of low back pain since 1993.  He 
reported constant, radiating back pain down his right leg to 
right great toe and was able to walk less than one black, 
stand for one hour and sit for two to three hours.  The 
veteran was able to lift and carry only up to twenty-five 
pounds.  His leg strength was poor and he complained of 
numbness in his right leg and foot.  He took Motrin and 
Tylenol #3 for low back pain.  On examination, the veteran 
was observed to walk with a slight limp.  There was no 
Romberg sign present.  All muscle groups exhibited normal 
strength, tone and coordination were intact and reflexes were 
symmetric.  Both plantars were flexor.  Sensory examination 
was intact.  Examination of the lumbar spine revealed a full 
range of motion with no loss of range of motion and flexion, 
extension, lateral flexion or rotation.  The diagnoses 
included low back pain with history of sciatica with 
demonstration of herniated nucleus pulposus, lumbar L3-L4 and 
L4-L5.  The VA examiner commented, that severe pain would 
definitely decrease the individual's functional ability and 
limit his function.  However, currently, the veteran had no 
loss of movement, no loss of coordination or no loss of motor 
strength, secondary to his neck (back?) problem.  The 
examiner said it would be impossible to evaluate whether the 
range of motion or other factors could be influenced during 
flare-ups.  It was only possible to do so if the veteran was 
examined during a flare-up.  An Addendum to the examination 
report indicated that an EMG and NCS (nerve conduction study, 
apparently) of the right lower extremity and lumbar 
paraspinals were reported as normal.  

In a December 1997 written statement, the veteran reported 
that he was penalized at work for taking too long to complete 
a job and said he had to ask for help to lift a heavy object.  
He said he was fired the previous month and believed he was 
laid off because he was hampered by his back disability.  
According to the veteran, this was the third time in one year 
that happened and he was no longer able to lift heavy objects 
or bend over a machine as he could in the past.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected lumbosacral strain is rated 
under Diagnostic Code 5293.  A 20 percent evaluation is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  
A 40 percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  
Id.  A 60 percent evaluation requires pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief.  Id.   

Diagnostic Code 5295 provides a 20 percent evaluation for 
lumbosacral strain where there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  38 C.F.R. § 4.71a, Diagnostic Code 
5295.  A 40 percent rating for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Id.  In cases involving Diagnostic Code 5295, VA 
must determine whether there is muscle spasm or comparable 
pathology.  See Johnson v. Brown, 9 Vet. App. 7 (1996). 

Under Diagnostic Code 5292, moderate limitation of motion of 
the lumbar segment of the spine warrants a 20 percent 
evaluation; a 40 percent evaluation is warranted where severe 
limitation of motion of the lumbar segment of the spine is 
shown.  38 C.F.R. § 4.71a, Code 5292.  This is the highest 
schedular evaluation available for limitation of motion of 
the lumbar spine, although limitation of motion is considered 
in evaluating the severity of intervertebral disc syndrome 
under Diagnostic Code 5293.  See VAOPGCPREC 36-97, 63 Fed. 
Reg. 31,262 (1998).

However, where functional loss is alleged due to pain on 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995). Within this context, a finding of functional loss due 
to pain must be supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).

Preliminarily, the Board observes that, while service medical 
records and the veteran's 1995 written statements referenced 
left leg pain due to back disability, his testimony and 
reports to private and VA examiners in 1996 and 1997 
referenced right leg pain.  Nevertheless, upon review of the 
evidence of record, the Board finds that, resolving the 
benefit of the doubt in the veteran's favor, the criteria for 
a 40 percent disability rating under Diagnostic Code 5293 
have been approximated for the veteran's herniated disc at 
L4-5.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 
4.71a, Diagnostic Code 5293.  The recent evidence of pain on 
motion and assertions of flare-ups of back pain point to a 
more restricted limitation of motion of the lumbar spine than 
is contemplated in the rating currently assigned.  See DeLuca 
v. Brown, 8 Vet. App. at 204-7.  Accordingly, the Board is of 
the opinion that the overall disability picture suggests 
symptomatology that more nearly approximates severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  

As there was no significant demonstrable muscle spasm 
observed during the August 1997 VA examinations, and no 
current findings of absent ankle jerk, postural abnormalities 
or fixed deformities, the assignment of a 60 percent rating 
would not be appropriate at this time under Diagnostic Code 
5293.  The musculature of the back was within normal limits 
and neurologic findings appropriate to the site of the 
diseased disc are not shown.  There was no muscle atrophy.  
The range of motion of the lumbar spine is shown to be 
severely restricted only on forward flexion and 
lateroflexion, that is, only in two planes of excursion. 
Viewed as a whole, pronounced intervertebral disc syndrome is 
not shown or more nearly approximated.  38 C.F.R. § 4.7.  The 
evidence indicates that the symptomatology associated with 
the service-connected back disability is severe, but not 
pronounced.  Further, as no evidence has been presented to 
show that that there is ankylosis of the spine, or a 
fractured vertebra, a higher rating would not be assignable 
under Diagnostic Codes 5289, 5286 or 5285.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5286, 5289 (1999).   

In reaching this decision, the Board has also considered 
possible entitlement to an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) (1999).  The record 
indicates that the veteran has asserted that his back 
disorder has significantly affected his employment as a 
precision machinist, an occupation that requires he lift 
heavy machinery and stand on his feet for long periods of 
time.  However, the Board has not been presented with such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Although the veteran may have experienced 
interference with his employment as a precision machinist 
due, in no small measure, to his back disorder, he has not 
presented the Board with evidence to that effect.

The Board finds that the veteran's back disorder has not, by 
itself, resulted in marked interference with employment.  
While the service-connected back disorder may have affected 
the veteran's employment picture, it is not shown that the 
disorder has resulted in any more than the normal 
interference with employment that such a disability is likely 
to have and that is contemplated in the 40 percent rating now 
assigned.  The rating is designed to compensate for average 
impairments of earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  The adverse occupational impact of the service-
connected disability is contemplated in the 40 percent 
evaluation granted herein.  Although it is possible that the 
veteran's service-connected back disorder will, at some 
future date, render the current schedular rating inadequate, 
evidence has not been presented to show that the regular 
schedular standards are inadequate to compensate the veteran 
for the impairment that his service-connected back disorder 
causes now or to demonstrate that unusual or exceptional 
disability factors are present such as to merit 
extraschedular consideration.  Accordingly, the Board finds 
that the M & ROC did not err in determining not to refer this 
claim to the Director of the Compensation and Pension Service 
for an initial determination.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996).

In reaching its decision, the Board considered the complete 
history of the disability in question as well as current 
clinical manifestations and the effect the disability may 
have on the veteran's earning capacity.  38 C.F.R. §§ 4.1, 
4.2, 4.16, (1999).  The benefit of the doubt has been 
resolved in the veteran's favor to the extent noted.  
38 U.S.C.A. § 5107.

ORDER

An increased rating to 40 percent for herniated disc at L4-5 
is granted, subject to the laws and regulations concerning 
the payment of monetary benefits.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

